UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

ORDER
-against-
19 Cr. 469 (PGG)
ROBERTO SANCHEZ,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the Defendant’s sentencing, previously scheduled for
February 27, 2020, will now take place on May 27, 2020 at 4:00 p.m. in Courtroom 705
of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York. Any
submissions on behalf of the Defendant are now due by May 6, 2020. The Government’s
submission is now due by May 13, 2020.

It is further ORDERED that the Probation Department prepare a presentence
investigation report for the Defendant.
Dated: New York, New York

February 2] , 2020
SO ORDERED.

Fb AonlrA

Paul G. Gardephe f
United States District Judge

 
